Citation Nr: 0025089	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  93-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether an apportionment of the veteran's Department of 
Veterans Affairs (VA) pension benefits on behalf of the 
veteran's minor children, in a monthly amount equal to the 
additional amount payable for dependent children, was 
appropriate.  

(The issue of entitlement to an increased (compensable) 
rating for residuals of hepatitis, is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
April 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which awarded an 
apportionment on behalf of the veteran's four children, in an 
amount equal to the additional amount payable for dependent 
children.


FINDINGS OF FACT

1.  The veteran and the appellee were divorced in December 
1992; there were five children born of the marriage; upon the 
parties' divorce, the veteran was not residing with the 
appellee or their children.

2.  The veteran's children who are subjects of this appeal 
were born on the following dates:  K, born in June 1982; A, 
born in September 1986; R, born in December 1988; and E, born 
in April 1990.
 
3.  Pursuant to a Court Order dated in September 1995, $42.00 
per month was to be withheld from the veteran's income, for 
each of his five children. 

4.  A December 1995 letter from the Social Security 
Administration (SSA), indicates that action had been taken to 
withhold $210.00 per month from the veteran's SSA benefits, 
to commence in December 1995.

5.  In September 1997, the RO awarded the veteran nonservice-
connected pension benefits; included in that award were 
additional benefits payable for a dependent spouse and 
children; those additional benefits were withheld pending the 
outcome of the apportionment claim.

6.  In a June 1998 Special Apportionment Decision, an 
apportioned share of the veteran's VA pension benefits was 
awarded in a monthly amount equal to the additional amounts 
payable for dependents.
 
7.  An apportionment of the veteran's VA pension benefits, in 
a monthly amount equal to the additional amount payable for 
dependents does not cause the veteran undue financial 
hardship.


CONCLUSION OF LAW

The award of an apportionment of the veteran's VA pension 
benefits on behalf of his minor children, in a monthly amount 
equal to the additional benefits payable for his dependents, 
is proper.  38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's disagreement with a 
June 1998 apportionment award, which was granted on behalf of 
the veteran's children.  Specifically, the veteran maintains 
that his children have been receiving a portion of his 
monthly Social Security benefits, and he essentially contends 
that the VA apportionment award is improper.

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's child if the veteran's child is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  The law further provides that without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, benefits may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case, as long as it does 
not cause undue hardship to the other persons in interest.  
See 38 C.F.R. § 3.451.  In determining the basis for a 
special apportionment, consideration will be given to such 
factors as:  1) the amount of VA benefits payable; 2) other 
resources and income of the veteran and those dependents in 
whose behalf apportionment is claimed; and 3) special needs 
of the veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  Id.  
 
A review of the history of this appeal is set forth as 
follows.  In February 1997, the appellee, the veteran's ex-
spouse, initiated a claim for an apportionment of the 
veteran's VA benefits on behalf of herself and her children.  
The claim was denied in August 1997, based on a lack of 
evidence.  However, the requested evidence was subsequently 
received, and in a June 1998 Special Apportionment Decision, 
the RO awarded the appellee an apportionment on behalf of her 
and the veteran's minor children.  The amount of the 
apportionment award was the equivalent amount payable for 
dependents, based on the veteran's nonservice-connected 
pension award.  The veteran disagreed with that apportionment 
award, and initiated this appeal.  

The record reveals that the veteran and the appellee were 
divorced in December 1992.  There were five children born of 
the marriage.  Upon the parties' divorce, the veteran was not 
residing with the appellee or their children.  Pursuant to a 
Court Order dated in September 1995, $42.00 per month was to 
be withheld from the veteran's income, for each of his five 
children.  A December 1995 letter from the Social Security 
Administration (SSA), indicates that action had been taken to 
withhold $210.00 per month from the veteran's SSA benefits, 
to commence in December 1995.  The June 1998 apportionment 
award was on behalf of four of the veteran's children, who 
were born on the following dates:  K, born in June 1982; A, 
born in September 1986; R, born in December 1988; and E, born 
in April 1990. 

At the time of the June 1998 Special Apportionment Decision, 
information of record revealed that the veteran's income 
included monthly VA benefits in the amount of $683.00.  The 
veteran's monthly income exceeded his reported monthly 
expenses by $437.00.  Comparatively, the appellee's monthly 
income was less than her reported monthly expenses by 
$483.00.  The Board does not find it necessary to set forth a 
full accounting of the veteran's and the appellee's monthly 
finances, as the Board finds that this appeal fails on other 
reasons.

In a letter from the RO to the veteran, regarding his 
September 1997 award of nonservice-connected pension 
benefits, the veteran was informed that included in his 
pension award were additional benefits payable for a 
dependent spouse and children.  However, those additional 
benefits were withheld pending the outcome of the 
apportionment claim.  In the June 1998 Special Apportionment 
Decision, the RO awarded the appellee, on behalf of the minor 
children, an apportioned share of the veteran's VA pension 
benefits in a monthly amount equal to the additional amounts 
payable for dependents.

Significant to this appeal is the fact that the apportionment 
award granted in the June 1998 special apportionment decision 
does not detract from the VA pension benefits that the 
veteran is entitled to receive.  The apportionment award is 
merely the amount that the veteran would be entitled to 
receive if he was residing with his dependents.  As the 
veteran is not residing with his dependent children, these 
benefits are available for support of the children, but they 
are not payable to the veteran.  Rather, they are properly 
payable to the appellee, on behalf of the children.  

In short, the apportionment award does not cause the veteran 
hardship, as it does not detract from the amount of VA 
pension benefits that he is entitled to receive for his own 
support.  In other words, even if the apportionment award was 
terminated, the amount of VA pension benefits that the 
veteran is entitled to receive would remain unchanged. 

The Board acknowledges the veteran's contentions that he is 
currently providing support for his children through his 
monthly SSA benefits.  The Board further acknowledges that 
information in the veteran's claims file reveals that this 
money had been paid as child support to the veteran's ex-
spouse, on behalf of the parties' minor children.  
Nevertheless, the fact that the veteran may be providing some 
means of support does not abrogate any potential 
apportionment award.  In the present case, the apportionment 
award does not cause the veteran hardship, as explained 
above, since it is not deducted from the benefits he is 
entitled to receive.

The Board notes the veteran's argument, in the July 2000 
written hearing presentation, that this case should be 
remanded to obtain more updated financial information.  
However, as the outcome of this appeal does not turn on the 
precise amounts of the parties' finances, the Board finds no 
need to remand this case.  

In conclusion, the Board finds that the apportionment award 
is proper, and the appeal is denied.


ORDER

An apportionment award of the veteran's Department of 
Veterans Affairs pension benefits on behalf of the veteran's 
minor children, in a monthly amount equal to the additional 
amount payable for dependent children, was proper, and the 
appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

